Case: 4:18-cV-02058-CDP Doc. #: 1 Filed: 12/11/18 Page: 1 of 6 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

ST. LOUIS ~ KANSAS CITY CARP_ENTERS
REGIONAL COUNCIL and RENEE BELL,
ALBERT BOND, DONALD BRUSSEL, JR.,
DAN NEISWANDER, TODD HAKE, ROCKY
KLOTH, SCOTT BYRNE, KEITH TAYLOR,
CRAIG MCPARTLIN, TOD O’DONAGHUE,
KEVIN DEPTULA, ROBERT CALHOUN,
JIM SAUER, AND TIM SCHOOLFIELD,
in their representative capacities as trustees
of the CARPENTERS’ PENSION TRUST FUND
OF ST. LOUIS, and RENEE BELL, ALBERT
BOND, DONALD BRUSSEL, JR., DAN
NEISWANDER, TODD HAKE, ROCKY KLOTH,
SCOTT BYRNE, KEITH TAYLOR, DENNIS
JOYCE, CRAIG MCPARTLIN, TOD
O’DONAGHUE, KEVIN DEPTULA, ROBERT
CALHOUN, JAMES CARSON, JIM SAUER,
and TIM SCHOOLFIELD, in their representative
capacities as trustees of the CARPENTERS’
HEALTH AND WELFARE TRUST FUND OF
ST. LOUIS, and RENEE BELL, ALBERT BOND,
DONALD BRUSSEL, JR., DAN NEISWANDER,
TODD HAKE, ROCKY KLOTH, SCOTT BYRNE,
KEITH TAYLOR, DENNIS JOYCE, CRAIG
MCPARTLIN, TOD O’DONAGHUE, KEVIN
DEPTULA, ROBERT CALHOUN, JAMES
CARSON, JIM SAUER, AND TIM SCHOOLFIELD,
in their representative capacities as trustees of the
CARPENTERS’ VACATION TRUST FUND OF
ST. LOUIS and RENEE BELL, ALBERT BOND,
TODD HAKE, ROCKY KLOTH, SCOTT BYRNE,
KEITH TAYLOR, DENNIS JOYCE, DAN
BARGER, JOHN GAAL, ROBERT BEHLMAN,
KENT KIEFNER, JAMES CARSON, MARK `
BOEHMS, MIKE WEIS, KEVIN DEPTULA,
and MIKE HART in their representative capacities
as trustees of the CARPENTERS’ JOINT
TRAINING FUND OF ST.l LOUIS,

Case No:

Plaintiffs,

vv\./\./VV\./\/VV\/\/\/\/\/\_/V\_/\/\/\_/`/`/VVV\/\/\./\./\/\/VVV\/\./\/\_/\_/\_/VV

`TTU"" `

"‘WIV

` "`"'MT“ TTW 4…"

Case: 4:18-cV-02058-CDP Doc. #: 1 Filed: 12/11/18 Page: 2 of 6 Page|D #: 2

IDEAL_ CABINET SOLUTIONS, INC., )

an Illinois corporation, )

)

Defendant. )
COMPLA]NT

Plaintiffs state as follows for their cause of action against defendant

l. Jurisdiction of this cause of action and the parties to it is conferred upon this Court
by subsections (a), (b), and (c) of Section 301 of the Labor Management Relations Act of 1947, as
amended ("LMRA"), 29 U.S.C. §185. Jurisdiction of this cause of action and the parties to it is also
conferred by Sections 502(e)(l) and (f) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), 29 U.S.C. §l l32(e)(l) and (D. Venue in this Court is appropriate by virtue
of Section 502(e)(2) of ERISA, 29 U.S.C. §l l32(e)(2).

2. Plaintiff St. Louis - Kansas City Carpenters Regional Council (the “Union”) is an
unincorporated association comprised of and representing persons engaged in carpentry, joining,
and related activities. The Union is a "labor organization" Within the meaning of Section 2(5) of the

National Labor Relations Act ("NLRA"), 29 U.S.C. §152(5), representing employees in an industry

affecting commerce Within the meaning of Section 301 of the LMRA, 29 U.S.C. §185, and is an .

"employee organization" Within the meaning of Section 3(4) of ERISA, 29 U.S.C. §1002(4). The
Union maintains its principal offices Within this judicial district. The Union is and Was at all times
material here the collective bargaining representative of all employees in its bargaining units
employed by defendants

3. The Carpenters’ Pension Trust Fund of St. Louis (the “Pension Trust”), the
Carpenters’ Health and Welfare Trust Fund of St. Louis (the “Welfare Trust”), and the Carpenters’
Vacation Trust of St. Louis (the “Vacation Trust”) (collectively referred to as "the Funds"), are all

employee benefit plans Within the meaning of Sections 3(3) and 502(d)(l) of ERISA, 29 U.S.C.

`rrr`TwT~Hn¢ v in

rr mmr a

`i’“* V` A`l Wm" " `4 “

Case: 4:18-cV-02058-CDP Doc. #: 1 Filed: 12/11/18 Page: 3 of 6 Page|D #: 3

§1002(3) and §l l32(d)(l), and are multi-ernployer plans Within the meaning of Sections 3(37)(A)
and 515 of ERISA, 29 UiS.C. §§1002(37)(A) and ll45. Plaintiffs Renee Bell, Albert Bond,
Donald Brussel, Jr., Dan NeisWander, Todd Hake, Rocky Kloth, Scott Byrne, Keith Taylor, Craig
McPartlin, Tod O’Donoghue, Kevin Deptula, Robert Calhoun, Jim Sauer and Tim Schoolfield
constitute the joint board of trustees of the Pension Trust and are the plan sponsor of the Pension
Trust Within the meaning of Section 3(16)(B) of ERISA_, 29_ _U.S.C. §1002(16)(B), and are
fiduciaries of the Pension Trust Within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A), with respect to that fund. Plaintiffs Renee Bell, Albert Bond, Donald Brussel, Jr.,
Dan Neiswander, Todd Hake, Rocky Kloth, Scott Byme, Keith Taylor, Dennis Joyce, Craig
McPartlin, Tod O’Donoghue, Kevin Deptula, Robert Calhoun, J ames Carson, Jim Sauer and Tim
Schoolfield constitute the joint board of trustees of the Welfare Trust and are the plan sponsor of
the Welfare Trust Within the meaning of Section 3(l6)(B) of ERISA, 29 U.S.C §1002(16)(B), and
are fiduciaries of the Welfare Trust Within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A), With respect to that fund. Plaintiffs Renee Bell, Albert-Bond, Donald Brussel, Jr.,
Dan Neiswander, Todd Hake, Rocky Kloth, Scott Byme, Keith Taylor, Dennis Joyce, Craig

McPartlin, Tod O’Donoghue, Kevin Deptula, Robert Calhoun, J ames Carson, Jim Sauer and Tim

Schoolfield constitute the joint board of trustees of the Vacation Trust and are the plan sponsor of ,

the Vacation Trust Within the meaning of Section 3(16)(B) of ERISA, 29 U.S.C §1002(16)(B), and
are fiduciaries of the Vacation Trust Within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.
§1002(21)(A), With respect to that fiind. Plaintiffs Albert Bond, Todd Hal<e, Rocky Kloth, Scott
Byme, Keith Taylor, Dennis Joyce, Dan Barger, John Gaal, Renee Bell, Robert Behlman, Kent
Kiefner, J ames Carson, Mark Boehms, Mil<e Weis, Kevin Deptula and Mike Hart constitute the
joint board of trustees of the Carpenters’ Joint Training Fund of St. Louis and are the plan sponsor

of the Training Fund Within the meaning of Section 3(16)(B) of ERISA, 29 U.S.C §1002(16)(B),

r"‘:""_ii""

*Tv*w-rrwrrd

`T“*l”i `lTl"-V'll"'"l'll'F “'

Case: 4:18-cV-'02058-CDP Doc. #: 1 Filed: 12/11/18 Page: 4 of 6 Page|D #: 4

and are fiduciaries of the Training Fund within the meaning of Section 3(21)(A) of ERISA, 29
U.S.C. §1002(21)(A), with respect to that filnd.

4. Defendant Ideal Cabinet Solutions, lnc. is an lllinois corporation in good standing.
Defendant conducts business within this judicial district and is an employer in an industry affecting
commerce within the meaning of Sections 2(2), 2(6), and 2(7) of the NLM, 29 U.S.C. §§152(2),
152(6), and 152(7), and within the meaning of Sections 3(5), 3(11), 3(12), and 515 of ERISA, 29
U.S.C. §§1002(5), 1002(11), 1002(12), and 1145.

5. The Agreement to which defendant is party requires the defendant to contribute to
the Funds and other entities (including but not limited to the St. Louis Construction Training and
Advancement Foundation and PRIDE) at rates determined pursuant to the Agreement, to forward
to the Union amounts deducted from employees’ paychecks as union dues, and to furnish to the
Funds’ offices a monthly statement showing the total number of regular and overtime hours
worked by each employee from which the full amount of contributions and dues owed to the
Funds and the Union may be computed. The described payments are required by the Agreement
to be made through a stamp purchase plan.

6. Under the terms of the Agreement, defendant has been and is bound to the trust
agreements creating the Pension Trust, the Welfare Trust, and the Vacation Trust.

7. In violation of the Agreement and in violation of Section 515 of ERISA, 29
U.S.C. §1145, defendant has failed and refused to make all obligated contributions to the Funds
and to forward to the Union all the deducted dues. Plaintiffs have demanded appropriate
payment, to no avail.

8; The Agreement authorizes the Union, the trustees, or both to conduct an audit of
delinquent and possibly delinquent employers, including the defendant, in order to determine the

full amounts owed.

TTll" `

l'W

Case: 4:18-cV-02058-CDP Doc. #: 1 Filed: 12/11/18 Page: 5 of 6 Page|D #: 5

9. Absent an audit and accounting, plaintiffs will be unable to determine the full
amounts owed to them by defendant under the Agreement and ERISA.

10. Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), the defendant is
liable to plaintiffs for all unpaid principal amounts due to the Funds, plus interest, liquidated
damages or an amount equal to interest (whichever is greater), reasonable attomeys' fees, costs of
this action, and Whatever other legal or equitable relief the Court deems appropriate Additionally,
the Agreement requires the defendant to pay interest, liquidated damages, audit and accounting
costs under certain conditions, court costs, attomeys' fees, and all other costs of collection, in
addition to the principal amounts owed to the Funds and the Union.

11. Plaintiffs have no adequate remedy at law against defendant

WHEREFORE, plaintiffs pray:

(a) That this Court enter judgment in favor of plaintiffs and against defendant
for its delinquent contributions, plus liquidated damages and interest thereon;

(b) That this Court order the defendant to submit its books and records for an
audit and accounting so that plaintiffs can determine the precise amount of defendant’s
delinquencies under the Agreement;

(c) That this Court enter its order, judgment, and decree against the defendant
forthe principal amount of the delinquencies, plus interest and liquidated damages, all in
accordance with the Agreement and ERISA;

(d) That this Court enter its order, judgment, and decree against the defendant
for plaintiffs' reasonable attorneys' fees, and for plaintiffs' costs, including court, accounting,

auditing, and administrative costs, and for all of plaintiffs‘ other costs of collection;

t trw ‘

n 'j~,:-rwj.\ tr

` ill "` 'l"l"l“l'|"_ll"

Case: 4:18-cV-02058-CDP Doc. #: 1 Filed: 12/11/18 Page: 6 of 6 Page|D #: 6 tie

(e) That this Court order the defendant to specifically perform its contractual

rm`rvr~Hrl t -H 4

obligation to submit the required monthly statements and to make the required contributions

M_Tmri

and to provide stamps in a timely fashion;
® That this Court order the defendant to speciiically perform its contractual

obligation to pay interest and liquidated damages on the principal amounts it has paid late or

""`Tf'jl"l‘_'rl“mi" l "'

may in the future pay late; and
(g) That this Court grant plaintiffs such other and further relief as the Court may _,
deem just and proper, including, but not limited to, such additional relief as may be

appropriate under 29 U.S.C. §1132(a)(3).

Respectfully submitted,

HAMMOND AND SH]NNERS, P.C.
13205 Manchester Rd., Suite 210

St. Louis, Missouri 63131

Phone: (314) 727-1015

Fax: (314) 727-6804

/s/ Greg A. Camnbell
GREG A. CAMPBELL, #353811\/10
Attomey for Plaintiffs

Certificate of Service

The undersigned certifies that a copy of the foregoing has been electronically filed with the
U.S. District Court on December 11, 2018, and copies have been served by certified mail, return
receipt requested, to the Secretary of Labor, United States Department of Labor, P.O. Box 1914,
Washington, D.C. 20013; and to the Secretary of Treasury, United States Treasury, 15th and
Pennsylvania Avenue, Washington, D.C. 20220. 7

/s/ Greg A. Camr)bell

